Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are pending, and claims 1, 6, 8, 14, 16-17 and 19 have been amended.
Response to Amendment
The 35 USC 112 rejection is withdrawn in view of claim amendment to claim 6.
The 35 USC 101 rejection is withdrawn in view of the latest claim amendments
As for the 35 USC 102 and 103 rejections made in the previous office action, these have been overcome by the latest claim amendments.
Note to Applicant: With regard to the brief interview conducted on 11/05/2021 with the Applicant’s representative Mathew Herd (US 73,387), the Examiner sincerely apologizes for the premature indication of allowance upon the submission of a terminal disclaimer to obviate a double patenting rejection to US Pat. 10,398,538. Upon further search and consideration, art rejections are made below in view of reference Hwang. The Applicant’s representative is invited to contact the Examiner to expedite prosecution.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-8 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 17 and 18 of U.S. Patent No. 10, 398,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Pat’538 discloses an analogous invention.
Claims 1 and 6-8 are rejected by claims 1, 4 and 7 of Pat’538 for a method of monitoring oral health comprising the steps of deriving a health profile based on a liquid or vapor sample taken from a person, displaying a graphical representation of the health profile including a list of undesirable health characteristics, and in response a person’s selection of a health characteristics to display a graphical representation of an oral cavity having different regions to indicate which region has said selected health characteristics. Pat’538 requires selection of an undesirable characteristic, and the current application requires selection of a desirable characteristic, these are alternative and obvious design choices. 
Claims 14-20 are rejected by claims 13, 17 and 18 of Pat’538 for a method of monitoring oral health comprising the steps of deriving a health profile based on a liquid or vapor sample taken from a person, displaying a graphical representation of the health .
Claim Interpretation
The claim interpretation of printed matter according to MPEP 2111.05 is maintained as discussed in the previous office action. All printed matter limitations will be underlined in the rejection below for clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. US 2005/0221401 A1 (hereinafter “Nomura”, previously cited) and in view of Hwang US 2009/0130636 A1.
Note to Applicant: printed matter limitations are underlined below.
Regarding claim 1, Nomura discloses a method of monitoring oral health (Abstract: method for evaluating risk of dental caries) comprising: 
deriving a health profile (electronic medical chart, such as shown in Fig. 7: 32; see [0056, 0123-0126] and Figs. 8-10 for additional displayed charts) of a user from information from a liquid or vapor sample taken from the user (acquiring oral sample using device 1, see [0062-0063]. See [0008, 0061-0062] saliva sample is taken from the user); 
displaying a representation of the health profile on a display (Fig.7: screen 40, [0123-0126]), wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising: 
information regarding whether the user has one or more undesirable health characteristics ([0125-0126] Fig. 7: 43 grades for risk of caries, which is an undesirable characteristic, also Fig. 7: 42 list of pH levels, which can be interpreted as both undesirable and desirable characteristics); and 
information regarding whether the user has one or more desirable health characteristics ([0124] Fig. 7: 42 is a list of treatments, which is interpreted as desirable health characteristics, because treatments are desirable to improve oral health. Fig. 7: 42 list of pH levels, which can be interpreted as both undesirable and desirable characteristics).  
Nomura does not explicitly disclose wherein in response to a user selecting a first one of the desirable health characteristics on the display, a graphical depiction of an oral cavity divided into a plurality of regions is displayed, the graphical depiction of the oral cavity on the display changes to indicate which regions of the individual’s oral cavity are affected by the first one of the desirable health characteristics. 
However Hwang, another prior art reference in the analogous field of computerized dental care (see abstract), discloses displaying a graphical representation display of an oral cavity based on a user’s brushing behavior (see Fig.2), the displayed graphical area divided into a plurality of regions (e.g. upper teeth, lower teeth) with numeral indicators (Fig. 2: 1-6). Furthermore, Hwang discloses a health profile graphical representation as shown in Fig. 3 that clearly indicates which regions within the oral cavity is associated with desirable health characteristics (i.e. normal, good), and/or undesirable health characteristics (i.e. poor); see Hwang: [0062-0063] “[G]uidance data may include information such as an improvement degree of tooth brushing habits, whether a dental treatment is required…”).

With regard to claims 2-6, Nomura does not explicitly disclose the recited displayed information, but these limitations are regarded as non-functional printed matter displayed on a screen, and are thus met by Nomura’s screen 40, see Figs. 7-10.
Regarding claim 7, Nomura discloses the method according to claim 1 wherein the one or more undesirable health characteristics comprise the presence of a disease.  (Fig.7: caries, decayed tooth)
Claim 8 is rejected by Nomura’s screen 40, Figs.7-10, as the claim is directed to non-functional printed matter.
Regarding claim 9, Nomura discloses the method according to claim 1 wherein the one or more undesirable health characteristics and the one or more desirable health characteristics are oral health characteristics.  (see rejection to claim 1, Fig.7-10 indicate oral health characteristics
Regarding claim 10, Nomura discloses method according to claim 1 wherein the information regarding whether the user has one or more undesirable health characteristics comprises a list of the undesirable health characteristics, and wherein in response to the user selecting a first one of the undesirable health characteristics from the list, an indication of historical values associated with the first one of the undesirable health characteristics is displayed on the display. (See Fig. 10 in which a list of past pH levels is interpreted as “undesirable health characteristics”, and Fig.10: 72a is a link that can show “historical values” associated with a selected pH level).
Claim 11 is rejection under the same analysis as claim 10 above, because pH levels is interpreted as “desirable health characteristics.” 
Regarding claim 12, Nomura further discloses: brushing teeth and gums of an oral cavity with a toothbrush having a diagnostic sensor that is configured to detect various characteristics of liquid and vapor within the oral cavity ([0008, 0061-0062] saliva sample is taken from the user; also Fig. 5: 1(1A)); 
transmitting data associated with the various characteristics that are detected by the diagnostic sensor to a computing device (see Fig. 5:23(23A) and also server 21, [0093-0095] ); and 
wherein the computing device derives the health profile based on the data ([0093-0095]).  
Regarding claim 13, Nomura further discloses wherein the representation of the health profile is displayed as content on an interactive website. (inherent based on the discussion of server 21 being accessible via internet 24; see [0093]).

Regarding claim 14, Nomura discloses a method of monitoring oral health comprising: 
deriving a health profile (electronic medical chart, such as shown in Fig. 7: 32; see [0056, 0123-0126] and Figs. 8-10 for additional displayed charts) of a user from information obtained from a liquid or vapor sample taken from the user (acquiring oral sample using device 1, see [0062-0063]. See [0008] saliva sample is taken from the user); 
displaying a representation of the health profile on a display (Fig.7 electronic medical chart displayed on screen 40), wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising one or more undesirable health characteristics ([0125-0126] Fig. 7: 43 grades for risk of caries, which is an undesirable characteristic, also Fig. 7: 42 list of pH levels, also interpreted as an undesirable characteristic);
displaying the one or more undesirable health characteristics in a list (see Fig.7:42 and Fig. 10: 72); and 
wherein in response to the user selecting a first one of the undesirable health characteristics from the list, an indication of historical values associated with the first one of the undesirable health characteristics is displayed on the display (see Fig. 10 in which a list of pH levels is interpreted as “undesirable health characteristics”, and Fig.10: 72a is a link that can show “historical values” associated with a selected first pH level). 
Nomura does not explicitly disclose wherein a graphical depiction of an oral cavity divided into a plurality of regions are displayed on the display, the graphical depiction of the oral cavity on the display indicating which regions of the individual’s oral cavity are affected by the first one of the undesirable health characteristics. 
see abstract), discloses displaying a graphical representation display of an oral cavity based on a user’s brushing behavior (see Fig.2), the displayed graphical area divided into a plurality of regions (e.g. upper teeth, lower teeth) with numeral indicators (Fig. 2: 1-6). Furthermore, Hwang discloses a health profile graphical representation as shown in Fig. 3 that clearly indicates which regions within the oral cavity is associated with desirable health characteristics (i.e. normal, good), and/or undesirable health characteristics (i.e. poor); see Hwang [0057-0060] with regard to analyzing tooth brushing patterns to provide feedback data. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Nomura’s graphical representation to further include the divided regions of an oral cavity for indicating which regions/areas have undesirable or desirable health characteristics in view of Hwang; the motivation for doing so because this can clearly convey to a user which areas within his/her mouth is problematic and thus would require medical attention and/or change of dental hygiene (Hwang: [0062-0063] “[G]uidance data may include information such as an improvement degree of tooth brushing habits, whether a dental treatment is required…”).
Regarding claim 15, Nomura discloses the method according to claim 14, wherein in response to the user selecting a second one of the undesirable health characteristics from the list, an indication of historical values associated with the second one of the undesirable health characteristics is displayed on the display.  (see Fig. 10 in which a list of pH levels is interpreted as “undesirable health characteristics”, and Fig.10: 72a is a link that can show “historical values” associated with a selected second pH level
Claim 16 is rejected by Nomura’s screen 40, Figs.7-10, as the claim is directed to non-functional printed matter. 
Regarding claim 17, Nomura discloses the method of claim 15, wherein the representation of the health profile (electronic medical chart) is displayed as content on an interactive website and the content changes in response to the selection of different ones of the undesirable oral health characteristics.  (See Fig. 5 and [0093-0094] in which the electronic medical chart is accessible over the internet; this is taken to encompass an “interactive website” in the claim.) 
Regarding claim 18, Nomura discloses the method of claim 15, wherein the sample is a liquid or vapor taken from the user's saliva or breath. ([0061-0062] saliva sample)
Regarding claim 19, Nomura discloses the method of claim 18 wherein the sample is present on an oral care implement (Fig.1: device 1) that is configured to detect each of the undesirable oral health characteristics on the list.  ([0063-0065] sensor capable of detecting caries)
Regarding claim 20, Nomura discloses the method of claim 19, wherein the oral care implement (Fig.1: device 1) comprises a diagnostic sensor (Fig.1: sensor part 3) configured to detect at least one of pH, electrical conductivity, electrical resistivity, or the presence of bacteria in the user's saliva or breath. ([0062] pH value).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
November 5, 2021